DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered.
 
Summary
Receipt of Applicant’s remarks and amended claims filed on September 15, 2022 is acknowledged.  Claims 1, 4-5, 7-22, and 24-25 are pending in this application. Claims 1 and 22 have been amended. Claims 2-3, 6, and 23 are cancelled. Claims 24-25 are new.   All pending claims are under examination in this application.  

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on September 15, 2022 is acknowledged. A signed copy is attached to this office action. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claims 3 and 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn in view of the cancellation of claim 3 and the amendment to claim 16 to recite the modified release pharmaceutical composition is in a carrier.  
Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-10, 17-19, and 20-22 under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO 2005/065639) has been withdrawn in view of Applicant’s incorporation of claim 2 into claim 1. 
The rejection of claims 11-15 under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO 2005/065639) as applied to claims 1, 3-10, 17-19, and 20-22 above, and further in view of Leucht et al. (Dose Equivalents for second-generation anti-psychotics: The minimum effective dose method, Schizophrenia Bulletin, Vol 40, Issue 2, March 2014, pages 314-326) has been withdrawn in view of Applicant’s incorporation of claim 2 into claim 1. 
The rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO 2005/065639) as applied to claims 1, 3-10, 17-19, and 20-22 above, and further in view of Daller (Antipsychotic Medications, dated June 21, 2017) has been withdrawn in view of Applicant’s incorporation of claim 2 into claim 1. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
Claims 1, 4-5, 7-10, 16-19, 20-21, and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO 2005/065639) in view of Hayes et al. (US 6,958,161).
Gupta discloses a dosage form comprising an active ingredient as modified release and an active ingredient as immediate release.  The modified release active ingredients are selected from high dose, low solubility active ingredients or low dose, low solubility active ingredients or low dose, high solubility active ingredients and the immediate release active ingredient is selected from low dose active ingredients (abstract). 
	The modified release is defined to include delayed release (page 5). 
	Low dose active ingredients for immediate release is in the form of immediate release and has a dose of 50 mg or less. Low dose active ingredients include anti-psychotics (page 7). 
	High dose, low solubility active ingredients is in the form of a modified release. Examples of suitable agents include anti-psychotics (page 12). 
	The recitation of “wherein after exposure of the modified release composition to an aqueous solution, the release of the first antipsychotic agent coordinated with the second antipsychotic agent so as to permit the time to reach the maximum blood concentration or release rate produced by the modified release composition to accord with the Chrono therapeutic regime of the patient” and the amended limitation “wherein a release amount of the second antipsychotic agent is equal to 0% , or smaller than or equal to 10% within 2 hours after exposure of the modified release composition to the aqueous solution” is regarded as contingent limitations. Applicant’s attention is directed to MPEP 2111.04. Since Gupta discloses a modified release particle have the same structural elements recited in the instant claims, the particle disclosed would perform the same functions if the contingent limitation were met.  
	The inner portion is surrounded by the outer portion. The inner portion contains a low dose active ingredient in immediate release form and the outer portion contains high dose, low solubility; low dose, low solubility, or low dose, high solubility as modified release.  The inner portion can be further coated with one or more release controlling agents (page 4).  Preferred release controlling agents include Eudragit polymers (page 14), which are pH dependent and dissolvable polymers.  
Regarding claims 4-5 and 7-8, the limitations of the instant claims are regarded as a contingent limitation. Applicant’s attention is directed to MPEP 2111.04. Since Gupta discloses a modified release particle have the same structural elements recited in the instant claims, the particle disclosed would perform the same functions if the contingent limitation were met.  
Regarding claim 9, it is noted that claim 1 is drawn to a product, therefore, the intended use of treating mental disorders including schizophrenia and bipolar disorder are not given patentable weight. It is additionally noted that antipsychotic agents are disclosed as suitable agent to be used in the formulation. 
Regarding claim 10, examples of the low dose agent for immediate release include clozapine (page 8). 
Regarding claim 16, inner portions of the dosage form can comprise diluents, binders, lubricants, surfactants, and disintegrants. 
Regarding claim 17, the dosage form can be any formulation such as a tablet or capsule that contains an amount sufficient to achieve a therapeutic effect with a single administration (pages 5-6). 
Regarding claims 18 and 20, as noted above, the dosage form can be in the form of a tablet. Since the tablet is not disclosed to be coated, it is presumed that the disclosed tablet is a standard tablet.
Regarding claim 19, examples disclose the active agent is formulated as granules. 
Regarding claim 21, as noted above, the inner portion is surrounded by the outer portion. The inner portion contains a low dose active ingredient in immediate release form and the outer portion contains high dose, low solubility; low dose, low solubility, or low dose, high solubility as modified release (page 4).  It is the position of the Examiner that the outer portion serves to encapsulate the inner portion. 
While Gupta does not exemplify a formulation comprising antipsychotic agents as the active ingredients, they are disclosed as suitable alternatives to those exemplified.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have selected any of the disclosed alternatives of suitable active agents with the expectation that the formulation would be effective for its intended purpose. 
Gupta does not disclose the delayed release formulation structural elements recited in the instant claim. 
Hayes discloses a modified release coating drug preparation (abstract). 
Hayes discloses a stabilizing coating as a physical barrier between the active ingredient and the modified release coating (column 6, lines 53-56).    
The modified release coating may contain between 40 and 90% w/w enteric polymer (column 7, lines 41-43). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included a stabilizing coating between the active core and the modified release coating in order to slow migration of moisture or solvent between the modified coating and the active ingredient (column 6, lines 57-61). 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO 2005/065639) in view of Hayes et al. (US 6,958,161) as applied to claims 1, 4-5, 7-10, 16-19, 20-21, and 24 above, and further in view of Leucht et al. (Dose Equivalents for second-generation anti-psychotics: The minimum effective dose method, Schizophrenia Bulletin, Vol 40, Issue 2, March 2014, pages 314-326). 
The teachings of Gupta and Hayes are discussed above. 
While Gupta discloses anti-psychotics and specifically clozapine, he does not disclose the SDA’s recited in claim 12. 
Regarding claims 11-14, Leucht discloses a comparison of anti-psychotic drugs including clozapine, paliperidone, risperidone, ziprasidone, and lurasidone (table 2). 
Regarding claim 15, Leucht discloses different agents require different dosing amounts, therefore the skilled artisan would be able to determine the optimal dosing amount in order to obtain optimal therapeutic effects with minimal side effects. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included any anti-psychotic agents disclosed since they are regarded as functional equivalents and with varying dosing equivalence. 

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO 2005/065639) in view of Hayes et al. (US 6,958,161) as applied to claims 1, 4-5, 7-10, 16-19, 20-21, and 24 above, and further in view of Daller (Antipsychotic Medications, dated June 21, 2017). 
The teachings of Gupta and Hayes are discussed above. 
While Gupta discloses administration of the formulation once a day, he does not disclose administration of the formulation once before bedtime every 24 hours. 
Regarding claims 22 and 25, Daller discloses antipsychotics, including those to treat schizophrenia, can be taken once a day and in order to reduce daytime side effects, such as sleepiness, some medications can be taken at bedtime (dosage and side effects). 
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the invention to have taken the formulation of Gupta and Hayes once a day in order to reduce daytime side effects as disclosed by Daller. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*there is no teaching in Gupta that the impact of selection of an alternative active agent on the composition makeup, release condition and behavior of multiple active agents. 
As noted above, While Gupta does not exemplify a formulation comprising antipsychotic agents as the active ingredients, they are disclosed as suitable alternatives to those exemplified.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have selected any of the disclosed alternatives of suitable active agents with the expectation that the formulation would be effective for its intended purpose.   
*The contingent limitations noted by the Examiner are in fact functional properties. Gupta does not disclose the same structural elements as the instant claims, nor does it suggest sufficiently opting for an alternative active agent leads to the same release condition and behavior. 
As the claims are written, the limitations of a modified release are present “after exposure of modified release pharmaceutical composition to an aqueous solution”.   The composition is not disclosed as having the property until it is exposed to an aqueous solution. In other words, the property is contingent on its exposure. Additionally, since the prior art discloses the same structural compositing, it would necessarily also have the same functional properties. 
*One of ordinary skill in the art would not reasonable expect the composition because Gupta not only is silent on each and every element of the currently amended claims, but also provides a different design logic that offers no bearing to that of the instant application. 
The Examiner respectfully disagrees. The combination of Gupta and Hayes renders the instant claims obvious. The rejected claims are drawn to a composition and not a method of treatment, therefore the recitation of Gupta treating diabetes is not relevant to the instant claims.  Gupta discloses the antipsychotic active agent are a suitable alternative to the exemplified agents, therefore, the composition would be expected to behave in the same manner, absent a showing of evidence to the contrary. 
Applicant did not provide any arguments regarding the combination of teachings of Daller or Leucht with Gupta in view of Hayes. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615